  Case 19-33423       Doc 20    Filed 04/24/20 Entered 04/24/20 11:45:14            Desc Main
                                  Document     Page 1 of 6


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

       In re:                                     Chapter 7

       Karen L. Kulczycki.                        Bankruptcy No. 19-33423

                             Debtor.              Honorable LaShonda A. Hunt




                                   NOTICE OF MOTION

       Please take notice that on Friday, May 15, 2020, at 9:15 A.M. or as soon thereafter as
counsel may be heard, the undersigned attorneys shall appear before the Honorable LaShonda A.
Hunt, United States Bankruptcy Judge for the Northern District of Illinois, on the 2nd Floor of
the Joliet City Hall Building at 150 West Jefferson Street in Joliet, Illinois, and then and there
shall present the Trustee’s Motion to Approve Compromise, a copy of which is attached hereto
and herewith served upon you.

      A party who objects to this motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of
presentment.
Dated: April 24, 2020                         Zane Zielinski, not individually but as the
                                              chapter 7 trustee of the bankruptcy estate of
                                              Karen L. Kulczycki

                                               By: /s/ Zane L. Zielisnki
                                               One of her attorneys

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com




{00032590}
  Case 19-33423          Doc 20     Filed 04/24/20 Entered 04/24/20 11:45:14           Desc Main
                                      Document     Page 2 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

       In re:                                         Chapter 7

       Karen L. Kulczycki.,                           Bankruptcy No. 19-33423

                                Debtor.               Honorable LaShonda A. Hunt


                    TRUSTEE’S MOTION TO APPROVE COMPROMISE

          Zane Zielinski, not individually but as the Chapter 7 Trustee (the “Trustee”) of Karen L.
Kulczycki (the “Debtors”) seeks entry of an order approving compromise and related relief.

                                           BACKGROUND


       1.       On November 25, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
for relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the
Northern District of Illinois (the “Bankruptcy Court”), which initiated the bankruptcy case
captioned In re Karen L. Kulczycki. and docketed as Case No. 19 B 33423 (the “Bankruptcy
Case”).
          2.      Zane L. Zielinski is the duly appointed and qualified Chapter 7 Trustee.
          3.      As of the petition date the Debtor had litigation pending against her ex-husband,
Ted Kulczycki (the “Litigation”) scheduled with a value of $20,000.
          4.      The Debtor asserted a $15,000 exemption in the Litigation.
          5.      The Trustee reviewed the matter and determined that a $20,000 settlement was
reasonable in light of the status of the Litigation
          6.      Thereafter, Ted Kulczycki’s counsel contacted the Trustee and they agreed to
settle the Litigation for $20,000, with $15,000 going to the Debtor.
          7.      The Trustee informed the Debtor’s counsel, and believes the settlement is
reasonable, as it is the exact amount on the schedules.




{00032590}
  Case 19-33423          Doc 20     Filed 04/24/20 Entered 04/24/20 11:45:14           Desc Main
                                      Document     Page 3 of 6


                                       RELIEF REQUESTED

       8.      The Trustee respectfully requests the entry of an order approving the Settlement
Agreement with the Ted Kulczycki in which the estate will receive $20,000 (the “Settlement
Payment”) in return for releasing any and all claims against Ted Kulzychki in Case No. 2016 L
315 currently pending in the Will County Circuit Court (the "State Court Case").

       9.      After receipt of the Settlement Payment, the Trustee is authorized to pay to the
Debtor $15,000 as full and final settlement of her claimed exemption in the Litigation.
                            BASIS FOR APPROVING SETTLEMENT

       10.     Pursuant to Bankruptcy Rule 9019(a), after notice and a hearing, the court may
approve a settlement or compromise. Fed. R. Bankr. P. 9019. Compromises are tools for
expediting the administration of the case and reducing administrative costs and are favored in
bankruptcy. See Fogel v. Zell, 221 F.3d 955, 960 (7th Cir. 2000).

       11.     A bankruptcy judge has discretion whether to approve a settlement agreement. In re
American Reserve Corp., 841 F.2d 159, 162 (7th Cir. 1987). The court’s discretion hinges upon
whether the settlement is fair and equitable and in the best interest of the estate. Depoister v.
Mary M. Holloway Foundation, 36 F.3d 582, 586 (7th Cir. 1994) (citations omitted).

       12.     In making its determination, this Court must first compare the terms of the settlement
with the probable costs and benefits of litigation. Id. (quoting Protective Committee for Indep.
Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)) (the Court
should try to apprise itself “of all facts necessary for an intelligent and objective opinion on the
probabilities of ultimate success should the claim be litigated.”). The Court should:


                  Form an educated estimate of the complexity, expense, and likely duration
                  of such litigation, the possible difficulties of collecting on any judgment
                  which might be obtained, and all other factors relevant to a full and fair
                  assessment of the wisdom of the proposed compromise. Basic to this
                  process in every instance, of course, is the need to compare the terms of
                  the compromise with the likely rewards of the litigation.

         Id. The Court should also consider the delay involved if the settlement is not approved
“including the possibility that disapproving the settlement will cause wasting of assets.” Amer.
Reserve Corp., 841 F.2d at 161.
         29.      Second, the Court should determine whether the settlement falls within the


{00032590}
  Case 19-33423        Doc 20     Filed 04/24/20 Entered 04/24/20 11:45:14            Desc Main
                                    Document     Page 4 of 6


reasonable range of litigation possibilities. In re Energy Coop., 886 F.2d 921, 929 (7th Cir.
1989). Such inquiry does not, however, require an evidentiary hearing, (Depoister, 36 F.3d at
586), or a mini trial of the facts. In re Purofied Down Prods. Corp., 150 B.R. 519, 522
(S.D.N.Y. 1993). Moreover, the latter determination is to be weighted in favor of settlement,
since a challenged settlement fails the test only if it falls below the lowest point in the range of
reasonableness. In re Telesphere Comm., Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994)
(internal citations omitted).
         30.    In this case, the Trustee believes the Settlement Agreement represents a fair
approximation of the damages related to the Debtor’s being locked out, and the Settling Parties
taking possession.
                                       LIMITED NOTICE


         31.    The Trustee has served twenty-one (21) days’ notice of this motion to all
scheduled creditors with claims greater than $2500.
         Wherefore, the Trustee respectfully requests that this Court entered an order:
         (i) Approving the Settlement Agreement with the Ted Kulcycki in which the estate will
receive a settlement payment of $20,00 in return for a full release in the State Court Litigation;

         (ii) Authorizing the Trustee to pay to the Debtor $15,000 as full and final payment of her
exemption in the Litigation;

         (iii) Approving notice of the settlement; and




{00032590}
  Case 19-33423         Doc 20      Filed 04/24/20 Entered 04/24/20 11:45:14            Desc Main
                                      Document     Page 5 of 6



         (iv) Granting such as relief as is fair and just.

Dated: April 24, 2020                              Respectfully submitted,

                                                   Zane Zielinski, not individually but as the
                                                   chapter 7 trustee of the bankruptcy estate of
                                                   Karen L. Kulczycki

                                                   By: /s/ Zane L. Zielinski
                                                   One of Her attorneys

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com




{00032590}
  Case 19-33423                Doc 20      Filed 04/24/20 Entered 04/24/20 11:45:14                Desc Main
                                             Document     Page 6 of 6


                                                Certificate of Service

   Pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), on April 24, 2020, I caused a
copy of the foregoing Notice of Motion and the accompanying Trustee’s Motion to Approve
Compromise and Shortened Notice to be served electronically through the Court’s Electronic
Notice for Registrants on all persons identified as Registrants on the Service List below and by
U.S. mail on all other creditors.
                                                            /s/ Zane L. Zielinski


                                               ECF SERVICE LIST

         Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
         David M Siegel davidsiegelbk@gmail.com, R41057@notify.bestcase.com;johnellmannlaw@gmail.com




                                           MANUAL SERVICE LIST (VIA US MAIL)




        Bank of America                                           Schiller, DuCanto & Fleck, LLP
        Bankruptcy Department                                     200 North LaSalle Street
        PO Box 982284                                             Chicago, IL 60601
        El Paso, TX 79998-2238
                                                                  Small Business Administration
        Illinois Dept. of Revenue                                 1441 St. Nwmail Code 5460
        Bankruptcy Unit                                           Washington, DC 20416
        P.O. Box 19035
        Springfield, IL 62794-9035                                Sterk Family Law Group
                                                                  11508 West 183rd Place NW
        IRS                                                       Orland Park, IL 60467
        Internal Revenue Service
        P.O. Box 7346                                             The Law Office of Edward R. Jaquays
        Philadelphia, PA 19101-7346                               5 W. Jefferson
                                                                  Joliet, IL 60432
        JPMCB Card Services
        PO Box 15369                                              Karen L. Kulczycki
        Wilmington, DE 19850                                      1217 ALENE DR.
                                                                  PLAINFIELD, IL 60586
        Mirabella,Kincaid, Frederick &
        Mirabella, LLC
        1737 S. Naperville Rd., Ste. 100
        Wheaton, IL 60189




{00032590}
